Title: To George Washington from the Committee at Headquarters, 5 July 1780
From: Committee at Headquarters
To: Washington, George


					
						In Committee of Congress Morris Town [N.J.]July 5. 1780
						sir—
					
					We inclose your Excellency copies of two Letters to us, this moment receiv’d, One from the Governor of Delaware, and the other from the Governor of Maryland. We are with the greatest respect & Esteem Your Excellency’s Most Obt Hble Servts
					
						Jno. MathewsNathl Peabody
					
				